02/24/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0367



                                    No. DA 20-0367


CITY OF MISSOULA,

                Plaintiff and Appellee,

         v.

BRIANNA NICOLE RANA,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including March 29, 2022, within which to prepare, serve, and file its response

brief.




MPD                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          February 24 2022